Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 12/13/2021. 
Claims 1-4, 6-8, 16, 18, 26 and 34-43 are pending. 
This application is a continuation of U.S. application 15/028,997, now Patent 10,293,031, which is U.S. National Phase Application under 35 U.S.C. §371 of International Patent Application No. PCT/US14/60654, filed October 15, 2014, which claims priority to U.S. Provisional Patent Application No. 61/891,632, filed October 16, 2013.
The first line of the specification requires updating.

Response to Amendment
The terminal disclaimers filed on 5/12/06 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent 10,293,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  each of the components listed in claim 1, line 9 require an article. Hence the recitation is –the amount, the activation or the activity--. This is true of “cells” in lines 4, 6 and 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the distinction tissue-nonspecific alkaline phosphatase or tissue-nonspecific alkaline phosphatase “protein”. These are recited as alternatives but according to the literature are the same. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 18, 26, 34-40, 42 and 43 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is maintained for reasons of record; however, the rejection has been amended based upon applicant’s amendment. 
The instant claims are drawn to compositions that can be cells or are otherwise not described by characteristics. The compositions comprise in claim 1 a first agent or agent which is a nucleic acid one that encodes TNAP. The specification describes such a nucleic acid as one with a promoter. Absent this limitation, there is no means to achieve the goal of the composition (¶0064). 
The second agent or agents decreases at least one of the 1)  expression OR 2) amount, activation or activity of progressive ankylosis (ANK) (claim 1 and dependents) or plasma cell membrane glycoprotein (PC-1)/ectonucleotide pyrophosphatase/phosphodiesterase-1 (ENPP) (claim 34 and dependents). The claim structure confuses this agent as an initial issue. The agent decreases 1)  expression OR 2) amount, activation OR activity. It is unclear if it is either 1 or 2). And if it is 2 if it is only one of the functions. This is confusing as decreasing expression and amount are the same activity but they are separated by “or”. As well, it is not clear how to select “at least one” of the items if they are linked by “or”.  The bigger issue with this claim is those agent(s) that can mediate this effect. An agent according to the disclosure and claims can be a protein, a chemical, a nano-substance or any other compound. This creates an enormous number of compositions wherein the composition must have a number of functions such as the composition can comprise an agent that decreases the expression of ANK or ENPP which lack adequate description.
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
	As regards compositions that comprise a nucleic acid encoding TNAP and an agent that reduces ANK protein, the specification teaches that TNF-a, IL-1B and shRNA (for example) decrease the expression and amount. As well, the activity is decreased by probenecid.
[0009] The preferred agents for decreasing or down-regulating the expression of the gene encoding ANK is TNF-α or IL-1β. The TNF-α or IL-1β protein itself can be added to the composition or a nucleic acid encoding the protein can be used. Another preferred agent for decreasing or down-regulating the expression of ANK is an interfering RNA of ANK.	
[0081] Treatment with tumor necrosis factor alpha (TNF-α) of the nucleus pulposus cells caused a reproducible down-regulation of ANK mRNA (Example 10). This effect was hypothesized based upon the finding that the activation of NFκB inhibits ANK (Zhao et al. 2012). The delivery of a short hairpin interfering RNA (shANK) also inhibits ANK mRNA (Example 6). 
[0112] MicroRNA can also be used to down-regulate ANK and/or ENPP expression. MicroRNAs are small non-coding RNAs averaging 22 nucleotides that regulate the expression of their target mRNA transcripts by binding. (Ambros (2004); Bartel (2009)). Binding of microRNAs to their targets is specified by complementary base pairing between positions 2-8 of the microRNA and the target 3′ untranslated region (3′ UTR), an mRNA component that influences translation, stability and localization (Bartel (2009)). Again microRNAs that bind to the 3′UTR of the ANK or ENPP mRNA can designed by methods known in the art using the sequence of the ANK and ENPP mRNA.
[0113] Agents that decrease, prevent or block the activation, amount and/or activity of the ANK and/or ENPP enzymes can also be used. Agents that inhibit ANK include but are not limited to probenecid (Zhao et al. (2012)), used in patients to prevent gout and gouty arthritis. Agents that inhibit ENPP include but are not limited to pyridoxal-phosphate-6-azophenyl-2′,4′-disulfonate (PPADS), and the nonspecific ectonucleotidase antagonist, 6-N,N-diethyl-β-γ-dibromo methylene-DI-adenosine 5-triphosphate (ARL 67156).

However, there is no indication as to what agent decreases “activation” of ANK. Activation of an enzyme occurs in the presence of an activator. While applicants describe a decoy, this is generic molecule. However, it is unclear what decoys exist for ANK and the specification does not describe activators or inactivators. 
Regarding claims 34, the language issues listed above also are relevant. And similarly, the question as to description of compounds that mediate the required functions is unclear. 
[0010] The preferred agents for decreasing or down-regulating the expression of the gene encoding ENPP is TNT-α or IL-1β. The protein TNF-α or IL-1β itself can be added to the composition or a nucleic acid encoding the protein can be used. Another preferred agent for decreasing or down-regulating the expression of ENPP is an interfering RNA of ENPP.
[0112] MicroRNA can also be used to down-regulate ANK and/or ENPP expression. MicroRNAs are small non-coding RNAs averaging 22 nucleotides that regulate the expression of their target mRNA transcripts by binding. (Ambros (2004); Bartel (2009)). Binding of microRNAs to their targets is specified by complementary base pairing between positions 2-8 of the microRNA and the target 3′ untranslated region (3′ UTR), an mRNA component that influences translation, stability and localization (Bartel (2009)). Again microRNAs that bind to the 3′UTR of the ANK or ENPP mRNA can designed by methods known in the art using the sequence of the ANK and ENPP mRNA.
[0113] Agents that decrease, prevent or block the activation, amount and/or activity of the ANK and/or ENPP enzymes can also be used. Agents that inhibit ANK include but are not limited to probenecid (Zhao et al. (2012)), used in patients to prevent gout and gouty arthritis. Agents that inhibit ENPP include but are not limited to pyridoxal-phosphate-6-azophenyl-2′,4′-disulfonate (PPADS), and the nonspecific ectonucleotidase antagonist, 6-N,N-diethyl-β-γ-dibromo methylene-DI-adenosine 5-triphosphate (ARL 67156).
Activation of an enzyme occurs in the presence of an activator. While applicants describe a decoy, this is a molecule that inhibits expression. While applicants describe a decoy, this is generic molecule. However, it is unclear what decoys exist for ENPP and the specification does not describe activators or inactivators. 
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)
Hence, a person of skill in the art could not know which of the essentially infinite number of combination of “agents” have the functional properties decrease 1) expression 2) amount, activation or activity of ANK and/or ENPP and further to lead to mineralization.  The disclosure of expression inhibitors and probenecid or PPADS and ARL 67156 does not describe the entire genus of agents that mediate decrease 1) expression 2) amount, activation or activity of ANK and/or ENPP and further to lead to mineralization. It is also noted that a preferred embodiment is a composition which can be a cell or cells. It is not described how a single composition would comprise the nucleic acids and the chemical compounds. While it is routine to screen agents, the sheer number of claimed compounds combined with the highly specific activity, it is concluded that the invention must be empirically determined.  In an unpredictable art, the disclosure of no species would not represent to the skilled artisan a representative number of species sufficient to show applicants were in possession of claimed genus. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Rather, the specification is directed to genes encoding the TNAP and secondary proteins TNF, INF- or IL-B.  The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a molecule requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.   Claiming all agents that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.  

Response to Arguments
Applicants arguments regarding action of TNAP and ANK or ENPP and agents which are nucleic acids encoding TNAP are persuasive. Applicants have argued with regard to the second agent that there is no need to describe every compound that functions and the specification as filed describes these in several places. The compounds that can inhibit expression and therefore reduce expression or amount are described. As well, applicants demonstrate that activity can be decreased by inhibitory binding agents. However, it is not described which compounds can mediate activation.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 16, 18, 26 and 34-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millian (US 20040023916). This is a new rejection necessitated by applicant’s amendment. 
Millian et al teach that mineralization is mediated by three molecules- TNAP, PC-1 and ANK (see e.g. ¶0004). In figure 3, the combination of knock-out of ANK and increasing AKP2 leads to highest mineralization. 

    PNG
    media_image1.png
    465
    621
    media_image1.png
    Greyscale

To this end, Millian teaches that to treat disorders such as hypophophatasia 
[0038] The invention additionally provides methods of treating a patient having hypophosphatasia. In one embodiment, a method includes administering a compound that reduces or inhibits expression or an activity of PC-1, ANK, or OPN in a tissue of the patient affected by the hypophosphatasia. In one aspect, the amount of a PC-1, ANK or OPN inhibitor is effective to reduce or prevent one or more symptoms of the hypophosphatasia. In another aspect, a combination of compounds that reduces expression or an activity of PC-1, ANK or OPN is administered. 
[0026] According to another aspect of the invention, kits are provided. In one embodiment, a kit includes an amount of a TNAP inhibitor (e.g., Tetramisole, levamisole, dexamisole, L-homoarginine, teophyllin, forphenicine, and a TNAP antisense, siRNA or antibody) effective to reduce matrix mineralization in a tissue of a patient having deficient PC-1 or ANK activity or expression, and instructions for administering said inhibitor to said patient on a label or packaging insert. In another embodiment, a kit includes an amount of a PC-1 inhibitor (e.g., PPADS, RB2, DIDS and suramin or a PC-1 antisense, siRNA or antibody) effective to increase matrix mineralization in a tissue of a patient having deficient TNAP activity or expression, and instructions for administering said inhibitor to said patient on a label or packaging insert. In yet another embodiment, a kit includes an amount of an ANK inhibitor (e.g., probenecid or an ANK antisense, siRNA or antibody) effective to increase matrix mineralization in a tissue of a patient having deficient TNAP activity or expression, and instructions for administering said inhibitor to said patient on a label or packaging insert. 

The method can be supplemented with vectors encoding TNAP. 

[0074] The invention methods can be supplemented with other compositions and used in conjunction with other patient treatment protocols. The invention methods can be performed prior to, contemporaneously with or following treatment with another therapeutic protocol. Such drugs and therapeutic protocols include, for example, in vivo or ex vivo gene therapy, in which TNAP, PC-1, ANK or OPN function is replaced by TNAP, PC-1, ANK or OPN, or another gene that provides at least a part of the missing activity (e.g., for TNAP, an alkaline phosphatase encoding gene) by using appropriate vectors to introduce the gene into osteoprogenitor bone marrow stem cells. An alternative therapy is to transplant syngenic normal osteoprogenitor bone marrow cells into a recipient patient lacking expression or an activity of TNAP, PC-1, ANK or OPN.

The compositions are part of cells which based upon Millian (see e.g. ¶0085) are part of a cell culture or bone marrow cells (see e.g. 0074) and are in an injectable form. As well, kits are envisioned (see e.g. ¶0026). . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633